EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Grzelak on 9/8/2021.

The application has been amended as follows: 

In claim 1, before the period, please add the limitation “; wherein the finishing layer comprises a surface with a finish less than 25 Å rms (root-mean-square) roughness”.
Please delete claim 9.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the prior art of Woodard et al. (WO 2017/161084), Goela et al. (US 5071596
Woodard discloses a reflective optical element with a high stiffness substrate.  The optical element comprise a Si metallization layer and Si supplemental finishing layer but is silent to the Si layers being an alloy with aluminum.  Goela discloses a lightweight ceramic mirror having a backstructure that is a silicon carbide, faceplate that is a silicon carbide, and a finishing layer that is a silicon layer having an RMS of less than 5 angstroms.  The Total Materia article discloses aluminum-silicon alloys have a low coefficient of thermal expansion and increased strength.  The article further states that machinability of aluminum-silicon alloys is poor.  Given that the present claims recite a smooth surface that is machine turned of 25 angstroms or less, the article teaches away from the claimed invention.  As such, the present claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783